         Case 2:19-cv-02461-RBS Document 37 Filed 07/07/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DEBORAH KNIGHT                            :
                                          :       CIVIL ACTION
              v.                          :
                                          :       NO. 19-2461
PUBLIC PARTNERSHIPS, LLC                  :

                                          ORDER

       AND NOW, this 7th day of July 2020, upon consideration of Defendant Public

Partnerships, LLC’s Motion to Dismiss (ECF No. 32), Plaintiff Deborah Knight’s response

thereto (ECF No. 33), and Public Partnerships’ reply (ECF No. 34), it is ORDERED, consistent

with the accompanying Memorandum, that the Motion is DENIED.

       IT IS SO ORDERED.

                                                  BY THE COURT:



                                                  /s/ R. Barclay Surrick
                                                  R. BARCLAY SURRICK, J.
